Case 8:19-cv-01408-JVS-DFM Document 21 Filed 09/06/19 Page 1 of 3 Page ID #:290


  1   Joseph E. Addiego III (CA SBN 169522)
  2   John D. Freed (CA SBN 261518)
      DAVIS WRIGHT TREMAINE LLP
  3   505 Montgomery Street, Suite 800
  4   San Francisco, California 94111
      Telephone: (415) 276-6500
  5   Facsimile: (415) 276-6599
  6   Email:      jakefreed@dwt.com
                  joeaddiego@dwt.com
  7
    Attorneys for Defendants
  8 JPMORGAN CHASE BANK, N.A.
  9 U.S. BANK, N.A., as Successor to Bank of
    America, N.A., as Successor by Merger to LaSalle
 10 Bank, N.A., as Trustee for WMALT Pass-Through

 11 Certificates Series 2006-AR2

 12

 13                      UNITED STATES DISTRICT COURT
 14                    CENTRAL DISTRICT OF CALIFORNIA
 15

 16 MICHAEL J. SMITH & DEBRA                      Case No. 19-cv-01408-JVS-DFM
 17 SMITH,
                                                  REQUEST FOR JUDICIAL NOTICE
 18                       Plaintiffs,             IN SUPPORT OF OPPOSITION TO
 19                                               MOTION TO REMAND
           v.
 20                                               Date:        September 30, 2019
 21   JPMORGAN CHASE BANK, N.A., et               Time:        1:30 p.m.
      al.                                         Courtroom:   10C, Santa Ana
 22                                               Judge:       Honorable James V. Selna
 23                       Defendants.
                                                  Action Removed: July 19, 2019
 24

 25

 26

 27
                                              1
 28
      REQUEST FOR JUDICIAL NOTICE
      Case No. 19-cv-01408-JVS-DFM
Case 8:19-cv-01408-JVS-DFM Document 21 Filed 09/06/19 Page 2 of 3 Page ID #:291


  1           Defendants JPMorgan Chase Bank, N.A. (“Chase”) and U.S. Bank, N.A.
  2   (“U.S. Bank”) respectfully submit this Request for Judicial Notice in support of their
  3   Opposition to Plaintiffs’ Motion to Remand. Pursuant to Federal Rule of Evidence
  4   201, Chase and U.S. Bank request that the Court take judicial notice of the following
  5   document, a true and correct copy of which is attached hereto as Exhibit A:
  6
       Exhibit                                    Description
  7
          A         List of national banking associations, as of August 31, 2019, published
  8                 by the federal Office of the Comptroller of the Currency. It is
  9                 available at https://www.occ.treas.gov/topics/charters-and-
                    licensing/financial-institution-lists/national-by-name.pdf
 10

 11           A.    Legal Standard for Judicial Notice
 12           A court may take judicial notice of a fact “not subject to reasonable dispute
 13   [and] . . . capable of accurate and ready determination by resort to sources whose
 14   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b); see also MGIC
 15   Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986) (stating that a court
 16   “may take judicial notice of matters of public record outside the pleadings”). Courts
 17   “may presume that public records are authentic and trustworthy.” Gilbrook v. City
 18   of Westminster, 177 F.3d 839, 858 (9th Cir. 1999).
 19           Such judicially noticeable public records include recorded documents relating
 20   to real property. See, e.g., Perez v. Am. Home Mortg. Servicing, Inc., No. 12-cv-
 21   009323-WHA, 2012 U.S. Dist. LEXIS 56744, at *4 (N.D. Cal. Apr. 23, 2012)
 22   (taking judicial notice of deed of trust, notice of default, assignment of deed of trust,
 23   and substitution of trustee, all recorded with Alameda County Recorder’s Office);
 24   accord Eng v. Dimon, No. 11-cv-03173-MMC, 2012 U.S. Dist. LEXIS 120694, at
 25   *3 n.4 (N.D. Cal. Aug. 24, 2012). Such materials also include “printout[s] from a
 26   government website.” Kenery v. Wells Fargo, N.A., No. 13-cv-02411-BLF, 2014
 27
                                                  2
 28
      REQUEST FOR JUDICIAL NOTICE
      Case No. 19-cv-01408-JVS-DFM
Case 8:19-cv-01408-JVS-DFM Document 21 Filed 09/06/19 Page 3 of 3 Page ID #:292


  1   U.S. Dist. LEXIS 117550, at *7 (N.D. Cal. Aug. 22, 2014) (taking judicial notice of
  2   documents recorded with Santa Clara County Recorder’s Office and those printed
  3   from FDIC website).
  4         B.     Judicial Notice Is Appropriate for Exhibits A
  5         Exhibit A is a listing of national banking associations published by the federal
  6   Office of the Comptroller of the Currency (“OCC”). It is subject to judicial notice as
  7   a public record, available on the OCC’s website at
  8   https://www.occ.treas.gov/topics/charters-and-licensing/financial-institution-
  9   lists/national-by-name.pdf.
 10

 11
      DATED September 6, 2019                       DAVIS WRIGHT TREMAINE LLP
 12                                                 Joseph E. Addiego, III
                                                    John D. Freed
 13

 14
                                                    By:/s/ John D. Freed
 15                                                   John D. Freed
 16                                                 Attorneys for Defendants
 17                                                 JPMORGAN CHASE BANK, N.A.
                                                    U.S. BANK, N.A.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
                                                3
 28
      REQUEST FOR JUDICIAL NOTICE
      Case No. 19-cv-01408-JVS-DFM
